718 S.E.2d 149 (2011)
STATE of North Carolina
v.
Kim Antonio GRIFFIN.
No. 371A11.
Supreme Court of North Carolina.
October 6, 2011.
Richard A. Graham, Assistant Attorney General, for State of North Carolina.
Kim Antonio Griffin, for Griffin, Kim Antonio.
Thomas J. Keith, District Attorney, for State of North Carolina.

ORDER
Upon consideration of the notice of appeal from the North Carolina Court of Appeals, filed by Defendant on the 24th of August 2011 in this matter pursuant to G.S. 7A-30 (substantial constitutional question), the following order was entered and is hereby certified to the North Carolina Court of Appeals: the notice of appeal is
"Dismissed ex mero motu by order of the Court in conference, this the 6th of October 2011."